                      Case 1:21-cv-01680-RA-KHP Document 13 Filed 05/03/21 Page 1 of 3




                                                       THE CITY OF NEW YORK
GEORGIA M. PESTANA
Acting Corporation Counsel
                                                     LAW DEPARTMENT                                               BRACHAH GOYKADOSH
                                                          100 CHURCH STREET                                                 Senior Counsel
                                                          NEW YORK, NY 10007                                         bgoykado@law.nyc.gov
                                                                                                                     Phone: (212) 356-3523
                                                                                                                       Fax: (212) 356-1148


                                                                                                    May 3, 2021

           By ECF
           Honorable Katharine H. Parker
           United States Magistrate Judge
           Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street
           New York, New York 10007

                      Re:    Gabriel Flores v. City of New York, et al., No. 21 Civ. 1680 (RA) (KHP)

           Your Honor:

                   I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
           of the City of New York, attorney for defendant City of New York. 1 First, for the same reasons
           set forth in its letter dated April 21, 2021, defendant City of New York respectfully requests that
           the Court direct the Clerk of Court to mark this matter as related to Alexander Williams Jr. v.
           City of New York, et al., No. 21 Civ. 01083 (JPC) (KHP). ECF No. 8. Second, should it please
           the Court, defendant City of New York writes to reiterate that it can provide briefing about why
           dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A is appropriate.

                    By way of background, plaintiff initiated this action pursuant to 42 U.S.C. § 1983 on
           February 23, 2021 by filing the complaint. ECF No. 2. The Complaint spans 260 pages; is
           littered with frivolous claims; contains approximately 185 pages of exhibits; and purports to sue
           eighty-five defendants, 2 though there are thirty-one individual defendants against whom no

           1
            This case has been assigned to Assistant Corporation Counsel Emma M. DeCourcy, who is admitted to the New
           York State Bar and is presently applying for admission to the Southern District of New York. Ms. DeCourcy is
           handling this matter under supervision and may be reached at edecourc@law.nyc.gov.
           2
            The named defendants in this matter are the City of New York, DOC Commissioner Cynthia Brann, Chief of DOC
           Hazel Jennings, Chief of Security Kenneth Stokes, Chief of Operations Becky Scott, Chief of Staff Brenda Cooke,
           General Counsel Heidi Grossman, Warden Jean Rene, Deputy Warden Jonelle Shivraj, Deputy Warden Tiffany
           Morales, Deputy Warden, Joanne Matos, Assistant Deputy Warden (“ADW”) Carter, ADW Greene, ADW Charles,
           ADW Henry, ADW Phillips, ADW Louis, ADW Flemming, ADW Lacroix, Security Capt. Mathis, Security Capt.
           Ballah, Capt. Law, Capt. Farrow, Capt. Parris, Capt. Peters, Capt. Arias, Capt. Blake, Capt. L’Oiseau, Capt. Vallejo,
           Capt. Jones, Capt. Islam, Capt. Moodie, Capt. Charles, Capt. Palmer-Campbell, Correction Office (“CO”) Young,
        Case 1:21-cv-01680-RA-KHP Document 13 Filed 05/03/21 Page 2 of 3




factual allegations are asserted. On April 21, 2021, defendant City of New York respectfully
requested judicial review pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A and that the Court
mark this case as related to Alexander Williams Jr. v. City of New York, et al., No. 21 Civ. 01083
(JPC) (KHP). ECF No. 8. On April 22, 2021, Judge Abrams referred this case to Your Honor
for general pretrial purposes and for resolution of defendant City of New York’s request for
judicial review. ECF No. 9, 10.

        Therefore, for the reasons set forth in defendant’s letter dated April 21, 2021, defendant
respectfully requests that this matter be marked as related to Alexander Williams Jr. v. City of
New York, et al., No. 21 Civ. 01083 (JPC) (KHP). Additionally, should it please the Court,
defendant can provide briefing as to why dismissal of certain defendants and claims is appropriate
pursuant to 28 U.S.C. § 1915(e) and §1915A within forty-five days. 3

        Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                            Brachah Goykadosh
                                                            Senior Counsel
                                                            Special Federal Litigation Division

cc:     Gabriel Flores (By Mail)
        Plaintiff Pro Se
        Book & Case Number: 4411905826
        New York City Department of Correction
        George R. Vierno Center
        09-09 Hazen Street
        East Elmhurst, New York 11370




CO McNeil, CO Hickson, CO White, CO Rodriguez, CO Harris, CO Ritter, CO Reid, CO Ramirez, CO Nzeama,
CO Taylor, CO Drumright, CO Day, CO Oxley, CO Humphries, CO Montenegro, CO Adamczyk, CO Smith, CO
Williams, CO Humphries, CO Vasquez, CO Castro, CO Likoua, CO Lawrence, CO Smith, CO Vasquez, CO
Sherma, CO Darbeau, CO Purnhagen, CO Peay, CO Pierce, CO Quinones, CO Dychese, CO Edmund, Warden
Dunbar, CO Chuck, CO Smith, Operations Security Intelligence Unit DeJesus, Operations Security Intelligence Unit
White, CO Bushrod, CO White, Capt. Camacho, CO Feliz, CO Guzman, ADW Wilkins, CO Liu, CO Benitez, ESU
Team, Capt. Subervi, ADW Blair, ADW Vasquez.
3
  Unless ordered by the Court, defendant City of New York will take no action at this time, and will not file an
Answer to the Complaint, until judicial review pursuant to 28 U.S.C. § 1915(e) and §1915A is complete.

                                                      2
       Case 1:21-cv-01680-RA-KHP Document 13 Filed 05/03/21 Page 3 of 3




                          DECLARATION OF SERVICE BY MAIL


               I, Emma DeCourcy, declare, pursuant to 28 U.S.C. § 1746, under penalty of
perjury that on May 3, 2021, I served the annexed LETTER upon the following individual by
causing a copy of same, enclosed in a first class postpaid properly addressed wrapper, to be
deposited in a post office/official depository under the exclusive care and custody of the United
States Postal Service, within the State of New York, directed to Plaintiff at the address set forth
below, being the address designated by Plaintiff for that purpose:

       Gabriel Flores (By Mail)
       Plaintiff Pro Se
       Book & Case Number: 4411905826
       New York City Department of Correction
       George R. Vierno Center
       09-09 Hazen Street
       East Elmhurst, New York 11370

Dated: New York, New York
       May 3, 2021


                                                     ____________________________
                                                     Emma DeCourcy
                                                     Assistant Corporation Counsel




                                                3
